NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 WILLIAM LEON SCROGGINS, Petitioner.

                         No. 1 CA-CR 16-0670 PRPC
                              FILED 11-28-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2013-002779-001
                 The Honorable Peter C. Reinstein, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Andrea L. Kever
Counsel for Respondent

Maricopa County Office of the Legal Advocate, Phoenix
By Consuelo M. Ohanesian
Counsel for Petitioner
                          STATE v. SCROGGINS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge James P. Beene delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Kent E. Cattani joined.


B E E N E, Judge:

¶1            William Leon Scroggins (“Scroggins”) petitions this court for
review from the dismissal of his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure (“Rule”) 32. We have
considered the petition for review and, for the reasons stated, grant review
but deny relief.

¶2             Scroggins was charged with first degree murder, aggravated
assault, and kidnapping. He claimed self-defense. At a pre-trial hearing,
defense counsel made an oral motion to continue indicating that the family
had provided her with information that Scroggins had a mental health
diagnosis. Defense counsel referenced a letter from the Social Security
Administration that stated Scroggins had received social security disability
benefits under the eligibility category of schizophrenia, paranoia, and other
mental health diagnoses. The letter stated that Scroggins’ records had been
destroyed but that further information might be obtained from the social
security office. The letter did not indicate when benefits were awarded,
when the diagnoses were made, or by whom. Counsel stated that she
believed a Rule 11 motion would be appropriate as Scroggins was claiming
self-defense and that his mental health affected his state of mind at the time
of the offense. Counsel admitted she was not able to request a Rule 11
evaluation as she did not have enough information, but she still wanted a
continuance to investigate and obtain records. After a bench conference,
the court denied the motion to continue. That same day, Scroggins rejected
a plea offer, and the court found the rejection of the plea to be knowing,
intelligent, and voluntary.

¶3            Subsequently, Scroggins entered a guilty plea to second
degree murder with a stipulated sentencing range of 22-25 years’
imprisonment. The other two counts were dismissed. After a thorough
change of plea colloquy, the court accepted the plea agreement and found
that Scroggins had entered his plea knowingly, intelligently, and
voluntarily. Scroggins filed a Motion to Withdraw from the Plea, stating he
felt pressured to accept the plea, had been overwhelmed by the possible


                                      2
                          STATE v. SCROGGINS
                           Decision of the Court

penalty of going to trial, and that his family was concerned about his mental
health. The presentence investigation noted that Scroggins was in “good
physical and mental health,” and had told the pre-sentence writer that he
had received supplemental security benefits for 20 years for unknown
reasons. The pre-sentence report opined that Scroggins’ violent action was
exacerbated by substance abuse. At the sentencing hearing, defense
counsel requested a bifurcated sentencing, telling the court that she had
learned from the family there was additional mitigation evidence and that
the family wanted the involvement of the NAACP. She also requested
additional time to investigate and gather information prior to completion
of Scroggins’ portion of the sentencing hearing. The court denied her
request. After hearing testimony from Scroggins’ family members, the
court sentenced Scroggins to 23.5 years in prison.

¶4            Scroggins filed a timely petition for post-conviction relief
claiming that the superior court should have granted the oral motion for a
continuance to investigate any mental health concerns. The court found
that the plea was voluntary, that defense counsel had adequate time to
gather documentation of any mental health issues prior to sentencing, and
that Scroggins had failed to provide any evidence to support his claim. The
court denied the petition.

¶5             Absent an abuse of discretion or error of law, we will not
disturb the superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶19 (2012). “We may affirm on any
basis supported by the record.” State v. Robinson, 153 Ariz. 191, 199 (1987).
On review, the petitioner bears the burden of establishing error. See State
v. Poblete, 227 Ariz. 537, 538, ¶1 (App. 2011). For the following reasons,
Scroggins has failed to carry his burden.

¶6             Scroggins entered his guilty plea after the court had denied
his motion for a continuance. A plea agreement waives all non-
jurisdictional defenses, errors, and defects which occurred prior to the plea.
State v. Moreno, 134 Ariz. 199, 200 (App. 1982), abrogated on other grounds,
State ex rel.; Dean v. Dolny, 161 Ariz. 297 (1989). The waiver of non-
jurisdictional defects includes deprivations of constitutional rights. Tollett
v. Henderson, 411 U.S. 258, 267 (1973) (“When a criminal defendant has
solemnly admitted in open court that he is in fact guilty of the offense with
which he is charged, he may not thereafter raise independent claims
relating to deprivation of constitutional rights that occurred prior to the
entry of the guilty plea.”). Scroggins may not challenge the failure to grant
a continuance at a pre-trial hearing after he accepted a plea agreement.



                                      3
                          STATE v. SCROGGINS
                           Decision of the Court

¶7            Further, “[t]he granting of a continuance is within the
discretion of the trial court, and its decision will only be disturbed upon a
showing of a clear abuse of such discretion and prejudice to defendant.”
State v. Amaya-Ruiz, 166 Ariz. 152, 164 (1990). Scroggins has not
demonstrated either an abuse of discretion or prejudice.

¶8              In her oral motion to continue, defense counsel stated she
was seeking the continuance to investigate Scroggins’ mental health
history. However, she did not claim that Scroggins was incompetent either
to stand trial or enter a plea and did not request an evaluation under Ariz.
R. Crim. P. 11. Rather, she stated she was seeking the information to use at
trial to support Scroggins’ claim of self-defense. The superior court heard
argument and engaged in a bench conference with both counsel before
denying the motion. The court did not abuse its discretion by denying the
motion to continue.

¶9             Counsel clearly believed that Scroggins was competent to
enter a plea as she actively engaged in plea negotiations on his behalf and
used the information about possible past mental health diagnoses to
negotiate a plea to second degree murder. At the change of plea hearing,
Scroggins indicated that he had conferred with counsel, understood the
risks of going to trial, understood the terms of the plea, and had not been
coerced. Statements made to the court at a change of plea hearing regarding
voluntariness are normally binding on a defendant. State v. Hamilton, 142
Ariz. 91, 93 (1984). At sentencing, the superior court stated that it
considered Scroggins’ mental health issues, even without documentation,
as mitigation.      The court sentenced Scroggins within the range
contemplated in the plea agreement. Nothing in the record indicates that if
Scroggins’ motion to continue had been granted, the outcome of the
proceeding would have been different. Therefore, no prejudice resulted
from the denial of the motion to continue.

¶10           Scroggins also requests that we order a competency
evaluation.      To date, Scroggins has not provided any medical
documentation of his claim of mental illness beyond the diagnoses in the
social security letter. Nothing in the record substantiates Scroggins’ claim
that he was unable to understand the proceedings or assist in his defense.
Even assuming that Scroggins had a serious mental health illness in the
past, the presence of a mental illness, defect, or disability alone is not
grounds for finding a defendant incompetent to stand trial or enter a plea.
Ariz. R. Crim. P. 11.1. Therefore, the request for relief is denied.




                                     4
                 STATE v. SCROGGINS
                  Decision of the Court

¶11   We grant review but deny relief.




                    AMY M. WOOD • Clerk of the Court
                    FILED: AA




                                5